Citation Nr: 0841519	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service connected benign prostatic hypertrophy 
(BPH).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for BPH, bilateral 
hearing loss, tinnitus, and seborrheic dermatitis.  The 
veteran's BPH is currently assigned a disability rating of 40 
percent, his bilateral hearing loss is currently assigned a 
disability rating of 30 percent, his tinnitus is currently 
assigned a disability rating of 10 percent, and his 
seborrheic dermatitis is currently assigned a disability 
rating of 10 percent.  His total combined disability rating 
(based on a rating table) is 70 percent.  

The veteran is seeking TDIU, claiming that he has been unable 
to work due to his disabilities.  

Unfortunately, the Board is unable to make a decision on the 
merits of this issue as additional development is required.  
In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United 
States Court of Appeals for Veterans Claims held that where 
it is a matter of record that a veteran has received benefits 
under the education and vocational rehabilitation program, 
the Board is on notice that such records exist and is 
obligated to obtain and consider them.  

In this case, the veteran indicated in his May 2007 
substantive appeal that he received vocational rehabilitation 
training, but was unable to complete his program of study.  
It appears from copies of employment applications submitted 
by the veteran that he took courses at Meralco Foundation in 
2004 and 2005.  However, no records relating to the veteran's 
vocational rehabilitation training have been associated with 
the claims file, other than the veteran's application for 
vocational rehabilitation assistance.  

As the veteran's success, or lack thereof, at his vocational 
rehabilitation training is relevant to the issue of whether 
he is able to obtain substantially gainful employment, the 
records relating to the veteran's vocational rehabilitation 
training must be obtained.  

Additionally, the veteran is seeking a disability rating in 
excess of 40 percent for his service connected BPH.  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the veteran has not been provided with notice that 
satisfies the requirements of Vazquez-Flores v. Peake.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all records 
relating to the veteran's vocational 
rehabilitation training from the Meralco 
Foundation, the local VA vocational 
rehabilitation office, and any other place 
where such records are maintained.  

2. The RO shall provide the veteran with 
all required VCAA notice, including notice 
that complies with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Simply 
stated, the RO should inform the veteran 
what would be required for a rating in 
excess of 40 percent for the service 
connected benign prostatic hypertrophy 
(BPH).

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of any additional evidence.

If the benefit sought is not granted, the 
veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




